Opinion issued November 10, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-16-00361-CV
                            ———————————
                         ANTHONY SIMON, Appellant
                                        V.
                   KAYTRON PATRIC CURLIN, Appellee



                    On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-13089


                          MEMORANDUM OPINION
      Appellant, Anthony Simon, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1, 37.3(b); see

also TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041(1) (West 2013),

§ 101.0411 (West Supp. 2016); Order Regarding Fees Charged in the Supreme
Court, in Civil Cases in the Courts of Appeals, and Before the Judicial Panel on

Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015). After

being notified by this Court’s Order and Notice of Intent to Dismiss for Want of

Prosecution on September 8, 2016, that this appeal was subject to dismissal for want

of prosecution for failure to pay the required fees, appellant did not timely respond.

See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See id. 5, 37.3(b), 42.3(b), (c). We dismiss any pending

motions as moot.

                                   PER CURIAM
Panel consists of Justices Jennings, Keyes, and Brown.




                                           2